DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 4, 2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Kimberly Ballew on November 9, 2021.
The application has been amended as follows: 
Claim 1:
A method, comprising: 
drilling a subterranean well with a water-base drilling fluid; 
inserting a casing string into the subterranean well; 
pumping a pill of a water-immiscible fluid into the subterranean well, thereby coating a borehole surface and an outer surface of the casing string in the subterranean well[[-]]with the water-immiscible fluid; 
pumping the pill, providing a composition comprising water, an inorganic cement and one or more particulate materials that swell upon contact with the water-immiscible fluid, wherein the composition is not an emulsion; and 
injecting the composition into the subterranean well to contact the water-immiscible fluid, and thereby swelling the one or more particulate materials to form a seal.
Claim 7:
A method, comprising: 
drilling a subterranean well with a water-base drilling fluid; 
inserting a casing string into the subterranean well; 
pumping a pill of a first water-immiscible fluid into the subterranean well, thereby coating an outer surface of the casing string and a borehole surface with the first water-immiscible fluid; 
after pumping the pill, providing a composition comprising water, a second water-immiscible fluid, an inorganic cement and one or more particulate materials that swell upon contact with the first or second water-immiscible fluid, wherein the composition is not an emulsion; and 
injecting the composition into the subterranean well to contact the first water-immiscible fluid, and thereby swelling the one or more particulate materials to form a seal.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Le Roy-Delage et al., alone or in combination with Morris et al. and/or Roddy et al., discloses and/or teaches a method comprising drilling a well, inserting a casing string, coating surfaces and placing a composition comprising components and to contact the water-immiscible fluid as set forth in the Final Rejection (mailed 02/26/2021). The reference(s), however, fail to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674